NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted July 22, 2015* 
                                  Decided July 27, 2015 
                                              
                                          Before 
 
                        RICHARD A. POSNER, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 14‐3417                                         
 
MICHAEL COLEMAN,                                  Appeal from the United States District   
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 12 C 3842 
PARTHASARATHI GHOSH, et al.,                       
      Defendants‐Appellees.                       Edmond E. Chang, 
                                                  Judge. 
 
                                        O R D E R 

       Michael Coleman, an Illinois prisoner, appeals the grant of summary judgment 
for prison medical personnel in this deliberate‐indifference suit under 42 U.S.C. § 1983. 
Coleman had experienced pain after knee surgery and a back injury, and he claimed that 
the defendants did not effectively treat his pain or provide prescribed physical therapy. 
But Coleman presented no evidence suggesting that the medical staff failed to exercise 
their professional judgment in treating him, so we affirm the district court’s judgment. 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 14‐3417                                                                          Page 2 
 
        Except as noted, we recount the facts in the light most favorable to Coleman, as 
the party opposing summary judgment. See Armato v. Grounds, 766 F.3d 713, 719 (7th Cir. 
2014). In December 2010 Coleman had surgery to repair torn cartilage in his right knee. 
Upon returning to the prison after his surgery, Coleman saw Dr. Parthasarathi Ghosh, 
who approved the surgeon’s recommendation for physical therapy and issued medical 
permits for crutches and a knee brace, a low bunk, and the use of handcuffs in the front 
instead of the back (as they usually are applied). Dr. Ghosh also prescribed 
over‐the‐counter pain medications and told Coleman to begin applying weight to his 
knee as tolerated. The next day Coleman was discharged from the health center with no 
complaints and only minimal swelling. He followed up with doctors in the weeks after 
his surgery, both at the hospital and the prison, and was observed to be healing well and 
walking without assistance. In March Coleman wrote a formal complaint saying that his 
knee was bothering him and that he had not yet received physical therapy, and medical 
personnel scheduled him to be seen later that month. Coleman saw physician’s assistant 
LaTanya Williams and Dr. Ghosh in March, and told them that he had not yet started 
physical therapy. Dr. Ghosh wrote another referral for therapy. During this visit, 
Coleman tells us, he complained about knee pain, though no complaint of knee pain is 
documented in Dr. Ghosh’s progress note for this visit. 
         
        Then in May 2011 Coleman hurt his back when he fell in a stairwell, an incident 
he attributes to his injured knee giving way. A few days later, and three more times over 
the next two months, he visited a physical therapist. During his first visit, Coleman 
complained that he was experiencing too much back pain to do the exercises. The 
physical therapist did not detect a medical basis for Coleman’s reported pain and thus 
told him that he needed to see a doctor before therapy sessions could go forward. 
Coleman saw Dr. Ronald Schaefer in June 2011 and complained about his knee pain, and 
the doctor prescribed a narcotic pain killer. The doctor did not restrict him from doing 
physical therapy. But at each following therapy appointment, Coleman said his back 
hurt too much to do the exercises, and in July 2011 the physical therapist discharged him 
because he refused to participate.   
         
        In response to Coleman’s continued complaints of knee pain, Dr. Imhotep Carter 
ordered an X‐ray and prescribed steroid injections to help with inflammation and 
encourage healing, and pain medication. Coleman made four more visits to Dr. Carter in 
2011, during which the doctor, who suspected that Coleman was exaggerating his 
symptoms, reviewed the X‐ray and examined Coleman’s knee and concluded that it was 
normal and that the surgery site had healed and stabilized. At one of the visits, Coleman 
told Dr. Carter that the steroid had helped but did not eliminate his knee pain, so 
No. 14‐3417                                                                          Page 3 
 
Dr. Carter ordered an MRI of the knee, renewed Coleman’s medical permits, and 
scheduled a follow‐up appointment. The doctor met with Coleman once more before the 
end of 2011; he prescribed narcotic pain killers and also suggested a physical‐therapy 
regimen that Coleman could do on his own. Meanwhile, Coleman says, he had been 
sending letters to medical personnel complaining about unresolved pain in his knee and 
back. Those letters were screened by prison administrators, but there is no evidence that 
they were forwarded to the medical staff. Coleman started seeing a different doctor in 
2012, and the new physician diagnosed an irregular kneecap, scarring from the surgery, 
and mild swelling in his knee. The doctor did not observe any inflammation in his back, 
however, and more X‐rays showed that his knee and back were normal.   
        
       Coleman then sued physician’s assistant Williams; doctors Ghosh, Schaefer, and 
Carter; and Wexford Health Sources, which employs all of them. Coleman claimed that 
the defendants had been deliberately indifferent to his serious medical needs by failing 
to timely provide physical therapy and by failing to treat his knee and back pain. In 
granting summary judgment for the defendants, the district judge concluded that 
Coleman had not presented evidence that any defendant departed from accepted 
professional norms by ordering X‐rays and MRIs and prescribing pain killers, injections, 
crutches, and movement restrictions. And though Coleman alleged that doctors ignored 
his complaints of pain, the district judge explained, he pointed to no evidence to show 
that he saw doctors and complained of pain but was not treated. The judge also noted 
that Coleman had never presented evidence that his written complaints about pain were 
forwarded to the defendants. The district court finally concluded that Coleman lacked 
evidence that Wexford had a policy or custom requiring doctors to limit their treatment 
and therefore could not be liable under § 1983.     
        
       Coleman’s appellate brief is the same document he submitted in opposition to the 
defendants’ motion for summary judgment and does not comply with Federal Rule of 
Appellate Procedure 28(a). Noncompliance with Rule 28, in particular its requirement 
that an appellant make an argument, is ground for dismissal, see FED. R. APP. P. 28(a); 
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), but the defendants have not 
asserted that we should enforce this rule. At all events, our de novo review of the record 
convinces us that the district court properly granted summary judgment for the 
defendants.   
        
       We can easily dispose of Coleman’s contention about physical therapy. He asserts 
that he fell on the stairs and injured his back because the lack of prompt physical therapy 
after surgery had weakened his knee, but he presented no evidence tying his fall to the 
No. 14‐3417                                                                             Page 4 
 
delay in starting physical therapy. See Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013). 
And Coleman’s refusal to participate in physical therapy contradicts his claim that the 
defendants were deliberately indifferent to his needs. See Walker v. Peters, 233 F.3d 494, 
501 (7th Cir. 2000). 
         
        To survive summary judgment on his theory that the doctors denied 
constitutionally adequate treatment for his knee and back pain, Coleman needed to 
present evidence that “no minimally competent” doctor would have chosen that course 
of treatment. See Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008). Federal courts will not 
second‐guess a prison physician’s treatment decision unless that choice was so 
“significant a departure from accepted professional standards or practices” that it’s 
questionable whether the physician actually exercised professional judgment. 
See Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). Here, Coleman stated during his 
deposition that he was in pain and that he told doctors at various times that his back was 
“killing” him. That would constitute evidence that he was in pain, though he did not 
point to this testimony in any of his submissions at summary judgment. See Sterk v. 
Redbox Automated Retail, LLC, 770 F.3d 618, 627 (7th Cir. 2014) (noting that district courts 
are not required to sift record for evidence helpful to opponent of motion for summary 
judgment).   
         
        Still, his testimony changes nothing. Despite Coleman’s statements that he 
complained to doctors about his pain, he also acknowledges that the defendants 
provided a variety of treatments, including pain killers (both over‐the‐counter and 
narcotic), exercise regimens, braces, movement restrictions, injections, X‐rays, and MRIs. 
And he provided no evidence that he told the doctors the pain medication was not 
working. While Coleman may think the medical attention he received was inadequate, 
that disagreement with the defendants’ treatment plans is insufficient to overcome 
summary judgment. See Pyles, 771 F.3d at 409; Johnson v. Doughty, 433 F.3d 1001, 1012–13 
(7th Cir. 2006). 
 
        Finally, because Coleman did not present evidence of an underlying 
constitutional violation, the district court correctly concluded that Wexford cannot be 
liable for deliberate indifference. See Pyles, 771 F.3d at 412. 
                                                                                                 
                                                                                 AFFIRMED.